               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

DITECH FINANCIAL, LLC f/k/a GREEN       )
TREE SERVICING, LLC,                    )
                                        )
               Plaintiff,               )
                                        )   Civil No. 16-94
               v.                       )
                                        )
ROSEMARY V. FELICE, ALFRED R. FELICE    )
AND LAURA A. FELICE, and COWPET BAY     )
WEST CONDOMINIUM ASSOCIATION, INC.      )
                                        )
               Defendants.              )
                                        )

ATTORNEYS:

A.J. Stone , III
Adam Nicholas Marinelli
Bolt Nagi PC
St. Thomas, VI
     For the plaintiff Ditech Financial, LLC f/k/a Green Tree
Servicing, LLC,

Maria Tankenson Hodge
Hodge & Hodge
St. Thomas, VI
      For the defendant Cowpet Bay West Condominium Association,
Inc.,

Rosemary V. Felice
Alfred R. Felice
Laura A. Felice
     Pro se defendants.

                             JUDGMENT

GÓMEZ, J.

      Before the Court is the motion of the plaintiff, Ditech

Financial, LLC f/k/a Green Tree Servicing, LLC, for a deficiency

judgment.
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Judgment
Page 2

     Having reviewed the record, the Court makes the following

findings:

     On November 11, 2016, Ditech Financial, LLC f/k/a Green

Tree Servicing, LLC, (“Ditech Financial”) initiated this action

for debt and foreclosure against Rosemary Felice, Alfred Felice,

Laura Felice, and Cowpet Bay West Condominium Association, Inc.

(“Cowpet Bay”). Ditech Financial sought a judgment of debt

against Rosemary Felice and judgments of foreclosure against all

of the defendants.

     Rosemary Felice, Alfred Felice, and Laura Felice did not

answer or appear upon service. The Clerk of Court entered

default against those defendants. Ditech Financial later

dismissed Alfred Felice and Laura Felice from this action

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     Cowpet Bay appeared. Ditech Financial and Cowpet Bay

executed a consent judgment. Pursuant to that proposed consent

judgment, Ditech Financial and Cowpet Bay agreed to judgment in

favor of Ditech Financial.

     On January 16, 2018, Ditech Financial moved for default

judgment against Rosemary Felice. On April 12, 2018, the Court

entered default judgment against Rosemary Felice. The Court

ordered Rosemary Felice to pay to Ditech Financial the sum of

$502,505.49 plus interest at a rate of $49.64 per day after

January 5, 2018, until the date of judgment. Finding Ditech
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Judgment
Page 3

Financial’s mortgage to be a first priority lien, the Court also

ordered foreclosure of property equitably titled to Cowpet Bay1

and described as:

     The Unit known as Apartment No. 27 Windward Way
     (hereinafter called the "Unit"), in the buildings
     known as Cowpet Bay West at the property known as
     Parcel Nos. 8-1-2, 8-1-4, 8-1-5, 8-1-6 and 8-56-1
     Estate Nazareth, No.1 Red Hook Quarter, St. Thomas,
     Virgin   Islands,   and   described   as    such   in  the
     Declaration   establishing    a  plan    for   condominium
     ownership   of   said   buildings   and    said   property
     (hereinafter collectively called the "Property"), made
     under the Condominium Act of the Virgin Islands of the
     United States (Chapter 33, Title 28, Virgin Islands
     Code), dated September 19, 1969 and recorded on
     September 22, 1969 in Book 11-B, p. 330, no. 367, and
     at Auxiliary 21, Page 45, and as amended by
     Declaration of Cowpet Bay West (formerly Cowpet Bay
     Village Stages I and II) dated December 1, 1973,
     recorded October 22, 1974, in Book 16-B, Page 77, Doc.
     No. 367, and at Auxiliary 21, Pages 1 and 45, in the
     Office of the Recorder of Deeds for St. Thomas and St.
     John,   Virgin    Islands    (hereinafter     called   the
     "Declaration"), and as may be further amended from
     time to time.

ECF No. 51, Ex. 1 at 1 (the “Property”). When the Court granted

default judgment against Rosemary Felice, the Court also




1 Equitable title to the Property was held by Cowpet Bay by means of a
Judgment of Foreclosure entered on October 21, 2016, in the Superior Court of
the Virgin Islands against Rosemary Felice in an action captioned Cowpet Bay
West Condominium Association, Inc. v. Felice, et al., No. ST-14-CV-416.
Ditech Financial was not a party to that action, nor required to be a party
as a senior lienholder. See 28 V.I.C. § 532. Cowpet Bay was determined to be
the highest bidder at a Marshal’s sale held on February 15, 2017. The sale
was confirmed by Order of the Superior Court of the Virgin Islands on May 18,
2017. Cowpet Bay has not sought, and does not seek, record title to the
Property. Rosemary Felice’s title to the Property was terminated by Cowpet
Bay’s Judgement in the Superior Court of the Virgin Islands. Rosemary
Felice’s statutory redemption rights terminated on November 18, 2017.
Ditech Financial, LLC f/k/a Green Tree Servicing, LLC v. Felice et al.
Civil No. 2016–94
Judgment
Page 4

approved the consent judgment between Ditech Financial and

Cowpet Bay.

     Thereafter, on June 12, 2018, the Court issued a writ of

execution for the debt against Rosemary Felice in the amount of

$507,320.57, plus interest at the statutory rate from the date

of entry of the default judgment until the judgment is

satisfied.

     Pursuant to the default judgment, on November 1, 2018, the

United States Marshal sold the property described therein at a

public auction. At the public auction, Ditech Financial entered

the highest bid for the Property as a credit against its debt

judgment. The high bid was $472,500.

     Ditech Financial now moves for a deficiency judgment.

     The premises considered, it is hereby

     ORDERED that Ditech Financial’s motion for a deficiency

judgment, ECF No. 83, is GRANTED; and it is further

     ORDERED that pursuant to the terms of the Judgment, Ditech

Financial shall have a deficiency judgment against Rosemary

Felice in the amount of $34,820.57 plus all accrued post-

judgment interest thereon.


                                          S\
                                                CURTIS V. GÓMEZ
                                                District Judge
